                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 5/3/2021


 UNITED STATES OF AMERICA,
                                                                    No. 21-CR-246 (RA)
                                  v.
                                                                           ORDER
          RODRIGUEZ-DIAZ, et al,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         An Arraignment/Initial conference is scheduled for Thursday May 6, 2021

at 9:00 a.m. To access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     May 3, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
